
	

113 HR 1285 IH: To amend the Controlled Substances Act to make any substance containing hydrocodone a schedule II drug.
U.S. House of Representatives
2013-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1285
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2013
			Mr. Buchanan (for
			 himself, Mr. Markey,
			 Mrs. Capito,
			 Mr. Diaz-Balart,
			 Mr. Duncan of Tennessee,
			 Mr. Mica, Mr. Roe of Tennessee,
			 Mr. Rogers of Kentucky,
			 Mr. Rooney,
			 Ms. Ros-Lehtinen,
			 Ms. Brown of Florida,
			 Mr. Cooper,
			 Ms. Edwards,
			 Mr. Hastings of Florida,
			 Mr. Keating,
			 Mr. Lynch,
			 Mr. Rahall,
			 Ms. Wilson of Florida,
			 Mr. Kennedy,
			 Mr. Murphy of Florida,
			 Ms. Castor of Florida,
			 Mr. DesJarlais,
			 Mr. Fincher,
			 Mr. Miller of Florida,
			 Mr. Nugent,
			 Mr. Tiberi,
			 Mr. Issa, Mr. Deutch, Mr.
			 Posey, Mrs. Black,
			 Mr. Pearce,
			 Mr. Marino,
			 Ms. Slaughter,
			 Mr. Westmoreland,
			 Mr. Stivers,
			 Mr. Benishek,
			 Mr. Crenshaw,
			 Mr. Ross, Mr. Higgins, Mr.
			 Southerland, Mr. Tipton,
			 Mr. Shuster,
			 Mrs. Miller of Michigan,
			 Mr. Rodney Davis of Illinois, and
			 Mr. Schock) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Controlled Substances Act to make any
		  substance containing hydrocodone a schedule II drug.
	
	
		1.Hydrocodone
			 amendment
			(a)In
			 generalSchedule III(d) in
			 section 202 of the Controlled Substances Act (21 U.S.C. 812) is amended
			 by—
				(1)striking paragraphs (3) and (4); and
				(2)redesignating paragraphs (5), (6), (7), and
			 (8) as paragraphs (3), (4), (5), and (6), respectively.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date that is 6 months after the date of enactment of this Act.
			2.Physical security
			 requirementsNotwithstanding
			 the amendments made by section 1, the Attorney General shall immediately,
			 without regard to chapter 5 of title 5, United States Code, amend section
			 1301.72 of title 21, Code of Federal Regulations, relating to the physical
			 security controls for non-practitioners, narcotic treatment programs and
			 compounders for narcotic treatment programs, and storage areas for controlled
			 substances, to allow, for the 3-year period beginning on the date of enactment
			 of this Act, manufacturers and distributors to store hydrocodone compound
			 products in accordance with the physical security requirements for schedule
			 III, IV, and V controlled substances.
		3.GAO
			 report
			(a)In
			 generalNot later than 18
			 months after the date of enactment of this Act, the Comptroller General of the
			 United States shall submit to Congress a report on the reclassification of
			 hydrocodone products under this Act.
			(b)ContentsThe
			 report required under subsection (a) shall include—
				(1)an assessment of
			 the degree to which the reclassification of hydrocodone products under this Act
			 impacts the ability of patients with legitimate medical needs, particularly
			 those in rural areas and nursing home facilities, to access adequate pain
			 management; and
				(2)recommendations
			 necessary to address issues, if any, relating to patient access to adequate
			 pain management.
				
